Case 1:18-cv-10225-MLW Document 390 Filed 10/07/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

LILIAN PAHOLA CALDERON JIMENEZ
AND LUIS GORDILLO, ET AL.,
individually and on behalf of all
others similarly situated,

Petitioner-Plaintiffs,
Vv. C.A. No. 18-10225-MLW

KEVIN K. McALEENAN, ET AL.

Respondent-—Defendants.

)
)
)
)
)
)
)
)
)
)
)
)
)

ORDER

WOLF, D.J. October 7, 2019
It is hereby ORDERED that:

1. The Immigration and Customs Enforcement ("ICE")

officials who decided to continue the detention of Romilson
Ferreira (Marcos Charles), Kendal Leon (Alan Greenbaum), Sambu
Sisse (Heath Simon), Ana Rodriguez (Marcos Charles), Amadeu Semedo
(Michael Bernacke), and Elton Moniz (Michael Bernacke) shall be
present for the October 10, 2019 hearing and prepared to testify

if necessary.?!

 

1 The ICE official listed for each detainee is the person whose
signature is on the Decision to Continue Detention of that
detainee. If another ICE official actually made the decision to
detain, he or she should also be present for the October 10,
2019 hearing.
Case 1:18-cv-10225-MLW Document 390 Filed 10/07/19 Page 2 of 2

2. Bach of the potential ICE witnesses shall obey the
October 7, 2019 Sequestration Order.

3. ICE shall be prepared to transport petitioners Ferreira,
Leon, Sisse, Rodriguez, Semedo, and Moniz to a= possible
continuation of the October 10, 2019 hearing on October 11, 2019,

at 9:00 a.m., if ordered to do so.

 
   
 

UNITED STATES DISTRICT JUDG
